Exhibit 10.2

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of March 30, 2011, by
and among Amerigon Incorporated, a Michigan corporation, with headquarters
located at 21680 Haggerty Road, Ste. 101, Northville, Michigan 48167
(the “Company”), and the investors listed on the Schedule of Buyers attached
hereto (individually, a “Buyer” and collectively, the “Buyers”).

WHEREAS:

A. The Company and the Buyers desire to enter into this transaction to purchase
the Preferred Shares (as defined below) pursuant to a currently effective shelf
registration statement on Form S-3, which has at least $100,000,000 of initial
offering price of unallocated securities available for sale as of the date
hereof (Registration Number 333-171787) (the “Registration Statement”), which
Registration Statement has been declared effective in accordance with the
Securities Act of 1933, as amended (the “1933 Act”), by the United States
Securities and Exchange Commission (the “SEC”).

B. The Company has authorized a new series of convertible preferred stock of the
Company designated as Series C Convertible Preferred Stock, the terms of which
are set forth in the certified resolutions of the board of directors (the “Board
of Directors”) of the Company establishing and designating the rights and
preferences for such series of preferred stock (the “Certificate of
Designations”) in the form attached hereto as Exhibit A (together with any
convertible preferred shares issued in replacement thereof in accordance with
the terms thereof, the “Preferred Shares”), which Preferred Shares shall be
convertible into the Company’s common stock, no par value (the “Common Stock”),
in accordance with the terms of the Certificate of Designations. The Company has
authorized the Warrants and the Warrant Shares (each as defined below) for
issuance, subject to the conditions of the Transaction Documents.

C. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, that aggregate number of Preferred
Shares set forth opposite such Buyer’s name in column (3) on the Schedule of
Buyers (which aggregate number for all Buyers shall be 7,000). Such Preferred
Shares will be sold under the Registration Statement; provided, however, such
Preferred Shares will not be listed for trading on the Principal Market (as
defined below) or any other trading market.

D. If the transactions (the “W.E.T Acquisition”) contemplated by each of (a) the
Share Sale and Purchase Agreement, dated February 28, 2011, by and among Indigo
Capital IV LP (“Indigo”), ICWET LP (“ICW”), Industrie-Beteiligungs-Gesellschaft
mbH (IBG) (together with Indigo and ICW, the “Sellers”), Amerigon Europe GmbH
(“Amerigon Europe”), the Company and TMF Deutschland AG and (b) the Business
Combination Agreement, dated February 28, 2011, by and among W.E.T. Automotive
Systems Aktiengesellschaft (“W.E.T.”), Amerigon Europe and the Company
(collectively, the “W.E.T. Agreements”) have been terminated or not been
consummated such that the Escrow Funds (as defined below) have been released by
the Escrow Agent (as defined below) on or prior to July 1, 2011 (unless the
Buyers have agreed to extend the July 1, 2011 deadline to a later date, in which
case the deadline shall be the later date) (the earlier of the date of such
termination or deadline, the “W.E.T. Date”) to the Buyers as part of



--------------------------------------------------------------------------------

the redemption of the Preferred Shares in accordance with the Certificate of
Designations, as soon as practicable following the W.E.T. Date but in no event
later than two (2) Trading Days thereafter, the Company shall issue Warrants to
each Buyer, in substantially the form attached hereto as Exhibit B (the
“Warrants”), representing the right to acquire that number of shares of Common
Stock set forth opposite such Buyer’s name in column (4) on the Schedule of
Buyers (as exercised and as appropriately adjusted for any stock dividend, stock
split, stock combination, reclassification or similar transaction that
proportionately decreases or increases the Common Stock after the Closing Date,
collectively, the “Warrant Shares”). The Warrants and the Warrant Shares
issuable upon exercise of such Warrants shall be issued pursuant to the
Registration Statement.

E. At Closing, the parties hereto and BNP PARIBAS Securities Services S.A.
Zweigniederlassung Frankfurt am Main, as escrow agent (the “Escrow Agent”), will
execute and deliver an Escrow Agreement, in the form attached hereto as Exhibit
C (as amended or modified from time to time, the “Escrow Agreement”), pursuant
to which the Purchase Price (as defined below) for each Buyer (collectively, the
“Escrow Funds”), will be deposited into an account with the Escrow Agent. The
Escrow Funds shall be held in escrow and released in accordance with the terms
and conditions set forth in the Escrow Agreement.

F. At Closing, the parties hereto will acknowledge and agree in writing to the
terms of that certain letter from Bank of America, N.A., as administrative
agent, swing line leader and L/C issuer under the Credit Agreement (as defined
below) to the Buyers referred to in the Credit Agreement as the Preferred Equity
Subordination Agreement (the “Subordination Agreement”).

G. Dividends accumulate on the Preferred Shares in accordance with the
Certificate of Designations, which subject to certain conditions, may be paid in
shares of Common Stock (the “Dividend Shares”).

H. The Preferred Shares, the shares of Common Stock issuable upon conversion of
the Preferred Shares (the “Conversion Shares”), the Dividend Shares, the
Warrants and the Warrant Shares are collectively referred to herein as the
“Securities.”

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

1. PURCHASE AND SALE OF PREFERRED SHARES.

(a) Purchase of Preferred Shares.

(i) Preferred Shares. Subject to the satisfaction (or waiver) of the conditions
set forth in Sections 6 and 7 below, the Company shall issue and sell to each
Buyer, and each Buyer, severally, but not jointly, shall purchase from the
Company on the Closing Date (as defined below), the number of Preferred Shares
as is set forth opposite such Buyer’s name in column (3) on the Schedule of
Buyers (the “Closing”).

(ii) Closing. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., New York City time, on the date hereof (or such later date as is
mutually agreed to by the Company and each Buyer) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below, at the offices of Schulte Roth & Zabel

 

- 2 -



--------------------------------------------------------------------------------

LLP, 919 Third Avenue, New York, New York 10022. The timing of the Closing shall
be in accordance with Rule 15c6-1 promulgated under the Securities Exchange Act
of 1934, as amended (the “1934 Act”).

(iii) Purchase Price. The aggregate purchase price for the Preferred Shares to
be purchased by such Buyer at the Closing (the “Purchase Price”) shall be the
amount set forth opposite such Buyer’s name in column (5) of the Schedule of
Buyers. Each Buyer shall pay $10,000 for each Preferred Share to be purchased by
such Buyer at the Closing.

(b) Form of Payment. On the Closing Date, (i) each Buyer shall pay its Purchase
Price to the Escrow Agent for the Preferred Shares to be issued and sold to such
Buyer at the Closing, by wire transfer of immediately available funds in
accordance with written wire instructions of an intermediary bank (the “Exchange
Bank”) as determined by the Company, who shall act as an intermediary for
purposes of (1) accepting transfers from each Buyer of its Purchase Price in
U.S. Dollars, (2) converting such Purchase Price into Euros (€) at the exchange
rate agreed upon between the Company and the Exchange Bank (each U.S. Dollar
Payment as converted into Euros, a “Euro Exchanged Amount”) and (3) transferring
all Euro Exchanged Amounts to the Escrow Agent pursuant to the terms set forth
herein, and (ii) the Company shall issue and deliver to each Buyer the Preferred
Shares (in such denominations as is set forth opposite such Buyer’s name in
column (3) on the Schedule of Buyers), each duly executed on behalf of the
Company and registered on the transfer books of the Company in the name of such
Buyer or its designee. The Escrow Agent shall hold the Escrow Funds in escrow in
accordance with the terms and conditions set forth in the Escrow Agreement.

2. BUYER’S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants with respect to only itself that:

(a) Organization; Authority. Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder. The execution, delivery and performance by such Buyer
of the transactions contemplated by this Agreement has been duly authorized by
all necessary action on the part of such Buyer. This Agreement has been duly
executed by such Buyer, and when delivered by such Buyer in accordance with the
terms hereof, will constitute the valid and legally binding obligation of such
Buyer, enforceable against it in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

(b) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the consummation by such Buyer of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
such Buyer or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Buyer is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws)

 

- 3 -



--------------------------------------------------------------------------------

applicable to such Buyer, except in the case of clauses (ii) and (iii) above,
for such conflicts, defaults, rights or violations which would not, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
the ability of such Buyer to perform its obligations under any of the
Transaction Documents.

(c) Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.

(d) Short Sales. Other than consummating the transactions contemplated
hereunder, such Buyer has not, nor has any Person acting on behalf of or
pursuant to any understanding with such Buyer, directly or indirectly, executed
any Short Sales of the securities of the Company during the period commencing as
of the time that such Buyer first was contacted by the Company or any other
Person representing the Company with respect to the transactions contemplated
hereunder and ending upon the execution hereof. Notwithstanding the foregoing,
in the case of a Buyer that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Buyer’s assets and
the portfolio managers have no direct knowledge of the investment decisions made
by the portfolio managers managing other portions of such Buyer’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement. Notwithstanding the
foregoing, for avoidance of doubt, nothing contained herein shall constitute a
representation or warranty, or preclude any actions, with respect to the
identification of the availability of, or securing of, available shares to
borrow in order to effect Short Sales or similar transactions in the future. For
the purpose of this Agreement:

(i) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof; and

(ii) “Short Sales” means all “short sales” as defined in Rule 200 of Regulation
SHO under the 1934 Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

The Company acknowledges and agrees that each Buyer does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 2.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to each of the Buyers that, as of the date hereof and as of the Closing
Date:

(a) Shelf Registration Statement. The Registration Statement with respect to the
Securities has been prepared by the Company in conformity in all material
respects with the requirements of the 1933 Act, and the rules and regulations
(the “Rules and Regulations”) of the SEC thereunder and has been filed with the
SEC. The Company and the transactions contemplated by this Agreement meet the
requirements and comply with the conditions for the use of Form S-3. The
Registration Statement meets the requirements of Rule 415(a)(1)(x) under the
1933 Act and

 

- 4 -



--------------------------------------------------------------------------------

complies in all material respects with said rule. Copies of the Registration
Statement, including any amendments thereto, the base prospectus (meeting in all
material respects the requirements of the Rules and Regulations) contained
therein (the “Base Prospectus”) and the exhibits, financial statements and
schedules, as finally amended and revised, have heretofore been delivered by the
Company to the Buyers. The Registration Statement shall be deemed to include any
registration statement filed by the Company in connection with the Securities
pursuant to Rule 462(b) under the 1933 Act and all information omitted therefrom
in reliance upon Rules 430A, 430B or 430C under the 1933 Act and contained in
the Prospectus referred to below. The Registration Statement has become
effective under the 1933 Act and no post-effective amendment to the Registration
Statement has been filed as of the date of this Agreement. The term “Prospectus”
as used in this Agreement means the Base Prospectus together with the final
prospectus supplement relating to the Securities (the “Prospectus Supplement”)
first filed with the SEC pursuant to and within the time limits described in
Rule 424(b) under the 1933 Act. Any reference herein to the Registration
Statement or the Prospectus or to any amendment or supplement to any of the
foregoing documents shall be deemed to refer to and include any documents
incorporated by reference therein, and, in the case of any reference herein to
the Prospectus, also shall be deemed to include any documents incorporated by
reference therein, and any supplements or amendments thereto, filed with the SEC
after the date of filing of the Prospectus Supplement under Rule 424(b) under
the 1933 Act and prior to the termination of the offering of the Securities.

(b) Prospectus. As of the Applicable Time (as defined below), as of the Closing
Date and as of the date of the issuance of the Warrants or the Warrant Shares
pursuant to the Registration Statement (if applicable), neither (x) the General
Use Free Writing Prospectus(es) (as defined below) issued at or prior to the
Applicable Time, the Statutory Prospectus (as defined below), all considered
together (collectively, the “General Disclosure Package”), nor (y) any
individual Limited Use Free Writing Prospectus (as defined below), when
considered together with the General Disclosure Package, included or will
include any untrue statement of a material fact or will omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. For the purpose of
this Agreement:

(i) “Applicable Time” means 5:30 p.m. (New York time) on the date of this
Agreement or such other time as agreed to by the Company and the Buyers.

(ii) “Statutory Prospectus” as of any time means the Base Prospectus included in
the Registration Statement immediately prior to that time.

(iii) “Issuer Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 under the 1933 Act, relating to the
Securities in the form filed or required to be filed with the SEC or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g) under the 1933 Act.

(iv) “General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is identified on Schedule I to this Agreement.

(v) “Limited Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not a General Use Free Writing Prospectus.

 

- 5 -



--------------------------------------------------------------------------------

(c) Organization. The Company has been duly organized and is validly existing as
a corporation in good standing under the laws of the State of Michigan, with
corporate power and authority to own or lease its properties and conduct its
business as described in the Registration Statement, the General Disclosure
Package and the Prospectus. The Company has no significant subsidiaries (as such
term is defined in Rule 1-02 of Regulation S-X promulgated by the SEC) other
than those entities listed on Schedule 3(c) (collectively, the “Subsidiaries”).
Each of the Subsidiaries has been duly organized and is validly existing as an
entity in good standing under the laws of the jurisdiction of its organization,
with corporate power and authority to own or lease its properties and conduct
its business as described in the Registration Statement, the General Disclosure
Package and the Prospectus. The Subsidiaries, together with the subsidiaries
listed in Exhibit 21 to the Company’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2010 (the “Annual Report”), are the only subsidiaries,
direct or indirect, of the Company. The Company and each of the Subsidiaries are
duly qualified to transact business in all jurisdictions in which the conduct of
their business requires such qualification, except where the failure to be so
qualified would not reasonably be expected to result in any material adverse
effect on (x) the business, properties, assets, operations, results of
operations or condition (financial or otherwise) of (i) the Company and its
Subsidiaries, taken as a whole, (ii) the Company and its Subsidiaries, giving
pro forma effect to the W.E.T. Acquisition, or (y) the transactions contemplated
hereby and the other Transaction Documents or by the agreements and instruments
to be entered into in connection herewith or therewith, or on the authority or
ability of the Company to perform its obligations under the Transaction
Documents (as defined below) (collectively a “Material Adverse Effect”). The
outstanding shares of capital stock of each of the Subsidiaries have been duly
authorized and validly issued, are fully paid and non-assessable and are owned
by the Company or another Subsidiary free and clear of all liens, encumbrances
and equities and claims, except as described in the Annual Report; and no
options, warrants or other rights to purchase, agreements or other obligations
to issue or other rights to convert any obligations into shares of capital stock
or ownership interests in the Subsidiaries are outstanding.

(d) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Escrow Agreement, the Certificate of Designations, the
Warrants (if and when issued), the Lock-Up Agreements (as defined in
Section 3(vv)) and each of the other agreements entered into by the parties
hereto in connection with the transactions contemplated by this Agreement
(collectively, the “Transaction Documents”) and to issue the Securities (and in
the case of the issuance of the Conversion Shares and the Dividend Shares in
excess of the Exchange Cap (as defined in the Certificate of Designations) or
the Company’s existing authorized share capital (the “Authorized Share Cap”),
subject to the Company Stockholder Approval (as defined below)) in accordance
with the terms hereof and thereof. The Company had the requisite corporate power
and authority to enter into and perform its obligations under the W.E.T.
Agreements. The execution and delivery of the Transaction Documents and the
W.E.T. Agreements by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, including, without limitation, the
W.E.T. Acquisition, the issuance of the Preferred Shares, the issuance of
Conversion Shares, the issuance of the Warrant Shares, the reservation for
issuance of the Conversion Shares issuable upon conversion of the Preferred
Shares or the Warrant Shares issuable upon exercise of the Warrants, and the
reservation for issuance and the issuance of the Dividend Shares issuable
pursuant to the Certificate of Designations have been duly authorized by the
Board of Directors, and no further filing, consent, or authorization is required
by the Board

 

- 6 -



--------------------------------------------------------------------------------

of Directors or its stockholders other than the Company Stockholder Approval.
This Agreement, the other Transaction Documents of even date herewith and the
W.E.T. Agreements have been duly executed and delivered by the Company, and
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

(e) Issuance of Securities. The outstanding shares of Common Stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable; the Securities to be issued and sold (if applicable) by the
Company have been duly authorized (and in the case of the issuance of Conversion
Shares and the Dividend Shares in excess of the Exchange Cap or the Authorized
Share Cap, subject to the Company Stockholder Approval) and when issued and paid
for (if applicable) as contemplated in the Transaction Documents will be free
from all taxes, liens and charges with respect to the issue thereof, validly
issued, fully paid and non-assessable, and no preemptive rights of stockholders
exist with respect to any of the Securities or the issue and sale thereof. As of
the Closing, a number of shares of Common Stock shall have been duly authorized
and reserved for issuance which equals or exceeds 100% of the aggregate of the
maximum number of shares of Common Stock (i) issuable upon conversion of the
Preferred Shares or (ii) issuable upon exercise of the Warrants. Neither the
filing of the Registration Statement nor the offering or sale of the Securities
as contemplated by this Agreement gives rise to any rights, other than those
which have been waived or satisfied, for or relating to the registration of any
shares of Common Stock. Upon conversion in accordance with the Preferred Shares,
the exercise in accordance with the Warrants, or the issuance of the Dividend
Shares in accordance with the Certificate of Designations the Conversion Shares,
the Warrant Shares and the Dividend Shares, respectively, will be validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights, taxes, liens and charges with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock. There
are no securities or instruments issued by the Company containing anti-dilution
or similar provisions that will be triggered by the issuance of the Securities.

(f) Equity Capitalization. As of the date hereof and as of the Closing Date, the
Company has or will have, as the case may be, an authorized, issued and
outstanding capitalization as is set forth in the Registration Statement and the
Prospectus (subject, in each case, to the issuance of shares of Common Stock
upon exercise of stock options and warrants disclosed as outstanding in the
Registration Statement and the Prospectus and the grant or issuance of options
or shares under existing equity compensation plans or stock purchase plans
described in the Registration Statement or the Prospectus), and such authorized
capital stock conforms to the description thereof set forth in the Registration
Statement and the Prospectus. All of the Securities conform to the description
thereof contained in the Registration Statement and the Prospectus. The form of
certificates for the Conversion Shares, the Dividend Shares and the Warrant
Shares will conform to the corporate law of the jurisdiction of the Company’s
incorporation.

(g) Disclosure.

(i) The SEC has not issued an order preventing or suspending the use of any
Issuer Free Writing Prospectus or the Prospectus relating to the offering of the
Securities, and

 

- 7 -



--------------------------------------------------------------------------------

no proceeding for that purpose or pursuant to Section 8A of the 1933 Act has
been instituted or, to the Company’s knowledge, threatened by the SEC. The
Registration Statement conforms, and the Prospectus and any amendments or
supplements thereto will conform, to the requirements of the 1933 Act and the
Rules and Regulations. The documents incorporated, or to be incorporated, by
reference in the Prospectus, at the time filed with the SEC conformed in all
material respects, or will conform in all respects, to the requirements of the
1934 Act or the 1933 Act, as applicable, and the Rules and Regulations. The
Registration Statement and any amendments and supplements thereto do not
contain, and on the Closing Date will not contain, any untrue statement of a
material fact and do not omit, and on the Closing Date will not omit, to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading. The Prospectus and any amendments and supplements
thereto do not contain, and on the Closing Date will not contain, any untrue
statement of a material fact; and do not omit, and on the Closing Date will not
omit, to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(ii) Each Issuer Free Writing Prospectus, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Securities or until any earlier date that the Company notified or notifies the
Buyers as described in the next sentence, did not, does not and will not include
any information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
document incorporated by reference therein that has not been superseded or
modified. If at any time following issuance of an Issuer Free Writing
Prospectus, there occurred or occurs an event or development as a result of
which such Issuer Free Writing Prospectus included or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
necessary in order to make the statements therein, in light of the
circumstances, not misleading, the Company has notified or will notify promptly
the Buyers so that any use of such Issuer Free Writing Prospectus may cease
until it is amended or supplemented.

(iii) All disclosure provided to the Buyers in the Prospectus, the General
Disclosure Package or in this Agreement, including the Schedules to this
Agreement, furnished by or on behalf of the Company does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. No event or circumstance has
occurred or information exists with respect to the Company or any of its
Subsidiaries or its or their business, properties, prospects, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed.

(h) Offering Materials. The Company has not, directly or indirectly, distributed
and will not distribute any offering material in connection with the offering
and sale of the Securities other than the Prospectus, any Issuer Free Writing
Prospectus and other materials, if any, permitted under the 1933 Act. The
Company will file with the SEC all Issuer Free Writing Prospectuses in the time
required under Rule 433(d) under the 1933 Act. The Company has satisfied or will
satisfy the conditions in Rule 433 under the 1933 Act to avoid a requirement to
file with the SEC any electronic road show.

 

- 8 -



--------------------------------------------------------------------------------

(i) Ineligible Issuer Status. (i) At the time of filing the Registration
Statement, and (ii) as of the date hereof (with such date being used as the
determination date for purposes of this clause (ii)), the Company was not and is
not, as applicable, an “ineligible issuer” (as defined in Rule 405 under the
1933 Act, without taking into account any determination by the SEC pursuant to
Rule 405 under the 1933 Act that it is not necessary that the Company be
considered an ineligible issuer), including, without limitation, for purposes of
Rules 164 and 433 under the 1933 Act with respect to the offering of the
Securities as contemplated by the Registration Statement.

(j) Financial Statements. The consolidated financial statements of the Company
and the Subsidiaries, and, to the Company’s knowledge, W.E.T., respectively,
together with related notes and schedules as set forth or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus, present fairly in all material respects the financial position and
the results of operations and cash flows of the Company and the consolidated
Subsidiaries and W.E.T., respectively, at the indicated dates and for the
indicated periods. Such consolidated financial statements and related schedules
have been prepared in accordance with United States generally accepted
principles of accounting (“GAAP”), consistently applied throughout the periods
involved, except as disclosed therein and except that unaudited financial
statements may not contain all footnotes required by GAAP, and all adjustments
necessary for a fair presentation of results for such periods have been made.
The pro forma consolidated financial statements of the Company and its
Subsidiaries and the related notes thereto in each of the Registration
Statement, the General Disclosure Package and the Prospectus present fairly the
information contained therein, have been prepared in accordance with the SEC’s
rules and guidelines with respect to pro forma financial statements and have
been properly presented on the basis described therein, and the assumptions used
in the preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein. The summary and selected consolidated financial and statistical data
included or incorporated by reference in the Registration Statement, the General
Disclosure Package and the Prospectus present fairly in all material respects
the information shown therein, at the indicated dates and for the indicated
periods, and such data has been compiled on a basis consistent with the
financial statements presented therein and the books and records of the Company.
All disclosures, if any, contained in the Registration Statement, the General
Disclosure Package and the Prospectus regarding “non-GAAP financial measures”
(as such term is defined by the Rules and Regulations) comply in all material
respects with Regulation G of the 1934 Act and Item 10 of Regulation S-K under
the 1933 Act, to the extent applicable. The Company and the Subsidiaries do not
have any material liabilities or obligations, direct or contingent (including
any off-balance sheet obligations or any “variable interest entities” within the
meaning of Financial Accounting Standards Board Interpretation No. 46) required
to be disclosed under GAAP on the face of financial statements or in any
footnotes thereto and, not disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus. There are no financial statements
(historical or pro forma) that are required to be included or incorporated by
reference in the Registration Statement, the General Disclosure Package or the
Prospectus that are not included or incorporated by reference as required.

(k) Accountants. To the Company’s knowledge, Grant Thornton LLP, who have
certified certain of the financial statements filed with the SEC as part of, or
incorporated by reference in, the Registration Statement, the General Disclosure
Package and the Prospectus is an independent registered public accounting firm
with respect to the Company within the meaning of

 

- 9 -



--------------------------------------------------------------------------------

the 1933 Act and the applicable Rules and Regulations and the Public Company
Accounting Oversight Board (United States) (the “PCAOB”).

(l) Internal Accounting Controls. (i) Neither the Company nor any of the
Subsidiaries is aware of (i) any material weakness in its internal control over
financial reporting or (ii) change in internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.

(ii) The Company and each of the Subsidiaries maintains a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(iii) The Company has established and maintains “disclosure controls and
procedures” (as defined in Rules 13a-15(e) and 15d-15(e) under the 1934 Act);
the Company’s “disclosure controls and procedures” are reasonably designed to
ensure that all information (both financial and non-financial) required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is recorded, processed, summarized and reported within the time periods
specified in the rules and regulations of the 1934 Act, and that all such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure and to make
the certifications of the Chief Executive Officer and Chief Financial Officer of
the Company required under the 1934 Act with respect to such reports.

(m) Sarbanes-Oxley. Solely to the extent that the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations promulgated by the SEC and The NASDAQ
Global Select Market (the “Principal Market”) thereunder (collectively, the
“Sarbanes-Oxley Act”) has been applicable to the Company, there is and has been
no failure on the part of the Company to comply in all respects with any
provision of the Sarbanes-Oxley Act. The Company has taken all necessary actions
to ensure that it is in compliance in all respects with all provisions of the
Sarbanes-Oxley Act that are in effect with respect to which the Company is
required to comply and is actively taking steps to ensure that it will be in
compliance with the other provisions of the Sarbanes-Oxley Act which will become
applicable to the Company.

(n) Litigation. There is no action, suit, claim or proceeding pending or, to the
Company’s knowledge, threatened against the Company or any of the Subsidiaries
before any court or administrative agency or otherwise which if determined
adversely to the Company or any of the Subsidiaries would have, individually or
in the aggregate, a Material Adverse Effect, except as set forth, or
incorporated by reference, in the Registration Statement, the General Disclosure
Package and the Prospectus.

(o) Title. The Company and the Subsidiaries have good and marketable title to
all of the material properties and assets reflected in the consolidated
financial statements

 

- 10 -



--------------------------------------------------------------------------------

hereinabove described or described in the Registration Statement, the General
Disclosure Package and the Prospectus, subject to no lien, mortgage, pledge,
charge or encumbrance of any kind except those reflected in such financial
statements or described in the Registration Statement, the General Disclosure
Package and the Prospectus or which are not material in amount or would not
materially interfere with the use to be made of such properties or assets. The
Company and the Subsidiaries occupy their leased properties under valid and
binding leases conforming in all material respects to the description thereof
set forth, or incorporated by reference, in the Registration Statement, the
General Disclosure Package and the Prospectus.

(p) Taxes. The Company and the Subsidiaries have filed all federal, state, local
and foreign tax returns which have been required to be filed and have paid all
taxes indicated by such returns and all assessments received by them or any of
them to the extent that such taxes have become due and are not being contested
in good faith and for which an adequate reserve for accrual has been established
in accordance with GAAP. All tax liabilities have been adequately provided for
in the consolidated financial statements of the Company in accordance with GAAP,
and the Company does not know of any actual or proposed additional material tax
assessments. Except as disclosed in Schedule 3(p), (i) no issues have been
raised (and are currently pending) by any taxing authority in connection with
any of the returns or taxes asserted as due from the Company or its
Subsidiaries, and (ii) no waivers of statutes of limitation with respect to the
returns or collection of taxes have been given by or requested from the Company
or its Subsidiaries.

(q) Absence of Certain Changes. Since the respective dates as of which
information is given in the Registration Statement, the General Disclosure
Package and the Prospectus, as each may be amended or supplemented and except
for the consummation of the transactions contemplated by this Agreement and the
Credit Agreement (assuming for the purpose of this Section 3(q) that the
consummation of the transactions contemplated by the Credit Agreement shall have
occurred on the Closing Date), (i) there has not been any Material Adverse
Effect (including as a result of force majeure), (ii) neither the Company nor
any of its Subsidiaries has incurred any material liabilities or obligations,
direct or contingent, or entered into any material transactions other than in
the ordinary course of business, (iii) there has not been any change in the
capital stock of the Company or any of its subsidiaries (other than a change in
the number of outstanding shares of Common Stock due to the issuance of shares
upon the exercise of outstanding options or warrants or the issuance of
restricted stock awards or restricted stock units under the Company’s existing
stock awards plan, or any new grants thereof in the ordinary course of
business), (iv) there has not been any material change in the Company’s
long-term or short-term indebtedness and (v) neither the Company nor the
Subsidiaries have declared or paid any dividends. For the purposes of this
Section 3(q), the following shall not constitute a Material Adverse Effect:
(i) changes in the economy or financial markets generally in North America,
Europe or Asia or changes that are the result of acts of war or terrorism,
(ii) changes that are the result of factors generally affecting the industries
in which the Company operates provided that no such factors shall have a
disproportionate impact on the Company, (iii) a decline in the market price of
the Common Stock; provided, the exception in this clause (iii) shall not prevent
or otherwise affect a determination that any change, effect, circumstance or
development underlying such decline has resulted in, or contributed to, a
Material Adverse Effect; provided, that none of the foregoing shall affect any
of the conditions of Buyer’s obligations set forth in Section 7.

 

- 11 -



--------------------------------------------------------------------------------

(r) No Conflicts. Neither the Company nor any of the Subsidiaries is, or with
the giving of notice or lapse of time or both, will be after giving effect to
the execution, delivery and performance of the W.E.T. Agreements and the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
W.E.T. Acquisition, the issuance of the Preferred Shares, the issuance of the
Warrants, the reservation for issuance and the issuance of the Warrant Shares
and subject to the Company Stockholder Approval, the reservation for issuance
and issuance of Conversion Shares and the issuance of the Dividend Shares in
excess of the Exchange Cap or the Authorized Share Cap), (i) in violation of its
articles of organization, by-laws, any certificate of designations or other
organizational documents or (ii) in violation of or in default under any
agreement, lease, contract, indenture or other instrument or obligation to which
it is a party or by which it, or any of its properties, is bound and, solely
with respect to this clause (ii), which violation or default would have a
Material Adverse Effect. The execution and delivery of this Agreement and the
consummation of the transactions herein contemplated and the fulfillment of the
terms hereof will not conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust or other agreement or instrument to which the Company or any Subsidiary is
a party or by which the Company or any Subsidiary or any of their respective
properties is bound, or of the articles of organization or by-laws of the
Company or any law, order, rule or regulation judgment, order, writ or decree
applicable to the Company or any Subsidiary of any court or of any government,
regulatory body or administrative agency or other governmental body having
jurisdiction, except to the extent that such conflict, breach or default would
not have a Material Adverse Effect.

(s) Contracts. There is no document, contract or other agreement required to be
described in the Registration Statement or Prospectus or to be filed as an
exhibit to the Registration Statement which is not described or filed as
required by the 1933 Act or the Rules and Regulations. Each description of a
contract, document or other agreement in the Registration Statement and the
Prospectus accurately reflects in all material respects the terms of the
underlying contract, document or other agreement. Each contract, document or
other agreement described in the Registration Statement and Prospectus or listed
in the exhibits to the Registration Statement or incorporated by reference is in
full force and effect and is valid and enforceable by and against the Company in
accordance with its terms (except as rights to indemnity and contribution
thereunder may be limited by federal or state securities laws and matter of
public policy and except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principle). Neither the Company nor any of its Subsidiaries nor, to
the Company’s knowledge, any other party is in default in the observance or
performance of any term or obligation to be performed by it under any such
agreement or any other agreement or instrument to which the Company or its
Subsidiaries is a party or by which the Company or its Subsidiaries or their
respective properties or businesses may be bound, and no event has occurred
which with notice or lapse of time or both would constitute such a default, in
any such case in which the default or event, individually or in the aggregate,
would have a Material Adverse Effect.

(t) Regulatory Approvals. Each approval, consent, order, authorization,
designation, declaration or filing by or with any regulatory, administrative or
other governmental body necessary in connection with the execution and delivery
by the Company of this Agreement and the consummation of the transactions herein
contemplated (except such additional steps as

 

- 12 -



--------------------------------------------------------------------------------

may be required by the SEC, the Financial Industry Regulatory Authority, Inc.
(the “FINRA”) or such additional steps as may be required under state securities
or Blue Sky laws) has been obtained or made and is in full force and effect.

(u) Conduct of Business. Neither the Company nor any of its Subsidiaries is in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or its Subsidiaries, except in all cases
for possible violations which could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Without limiting the
generality of the foregoing, the Company is not in violation of any of the
rules, regulations or requirements of the Principal Market and has no knowledge
of any facts or circumstances that would reasonably lead to delisting or
suspension of the Common Stock by the Principal Market in the foreseeable
future.

(v) Intellectual Property. Except as described in the Registration Statement,
the Prospectus or in any document incorporated by reference therein, (i) the
Company and each of the Subsidiaries hold all material licenses, certificates
and permits from governmental authorities which are necessary to the conduct of
their businesses in the manner in which they are being conducted; (ii) the
Company and the Subsidiaries each own or possess the right to use all patents,
patent rights, trademarks, trade names, service marks, service names,
copyrights, license rights, know-how (including trade secrets and other
unpatented and unpatentable proprietary or confidential information, systems or
procedures) and other intellectual property rights (“Intellectual Property”)
necessary to carry on their business in all material respects in the manner in
which it is being conducted; and (iii) neither the Company nor any of the
Subsidiaries has received notice of conflict with, or infringement of, any
Intellectual Property of any other person or entity. The Company has taken all
steps reasonably necessary to secure ownership interests in Intellectual
Property created for it by any contractors. There are no outstanding options,
licenses or agreements of any kind relating to the Intellectual Property of the
Company that are required to be described in the Registration Statement, the
General Disclosure Package and the Prospectus and are not described therein in
all material respects. Except as described in the Registration Statement, the
Prospectus or in any document incorporated by reference therein, the Company is
not a party to or bound by any options, licenses or agreements with respect to
the Intellectual Property of any other person or entity that are required to be
set forth in the Prospectus and are not described therein in all material
respects. Except as described in the Registration Statement, the Prospectus or
in any document incorporated by reference therein, none of the technology
employed by the Company and material to the Company’s business has been obtained
or is being used by the Company in violation of any contractual obligation
binding on the Company or, to the Company’s knowledge, any of its officers,
directors or employees or, to the Company’s knowledge, otherwise in violation of
the rights of any persons; the Company has not received any written or oral
communications alleging that the Company has violated, infringed or conflicted
with, or, by conducting its business as set forth in the Registration Statement,
the General Disclosure Package and the Prospectus, would violate, infringe or
conflict with, any of the Intellectual Property of any other person or entity.
Except as described in the Registration Statement, the Prospectus or in any
document incorporated by reference therein, the Company knows of no infringement
by others of Intellectual Property owned by or licensed to the Company.

(w) Manipulation of Prices. Neither the Company, nor to the Company’s knowledge,
any of its affiliates, has taken or may take, directly or indirectly, any action
designed to

 

- 13 -



--------------------------------------------------------------------------------

cause or result in, or which has constituted or which might reasonably be
expected to constitute, the stabilization or manipulation of the price of the
shares of Common Stock to facilitate the sale or resale of the Securities.

(x) Investment Company Act. Neither the Company nor any Subsidiary is or, after
giving effect to the offering and sale of the Securities contemplated hereunder
and the application of the net proceeds from such sale as described in the
Prospectus, and for so long any Buyer holds any Securities, will be an
“investment company” within the meaning of such term under the Investment
Company Act of 1940 as amended (the “1940 Act”), and the rules and regulations
of the SEC thereunder.

(y) Industry and Market Data. The statistical, industry-related and
market-related data included in the Registration Statement, the General
Disclosure Package and the Prospectus are based on or derived from sources which
the Company reasonably and in good faith believes are reliable and accurate, and
such data agree in all material respects with the sources from which they are
derived.

(z) Forward-Looking Statement. The Company had a reasonable basis for, and made
in good faith, each “forward-looking statement” (within the meaning of
Section 27A of the Act or Section 21E of the 1934 Act) contained or incorporated
by reference in Registration Statement, the General Disclosure Package and the
Prospectus.

(aa) Money Laundering Laws. The operations of the Company and the Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any or its subsidiaries with respect to the Money Laundering Laws is
pending or, to the Company’s knowledge, threatened.

(bb) Office of Foreign Assets Control. Neither the Company nor, to the Company’s
knowledge, any director, officer, agent, employee or affiliate of the Company is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the offering, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other person or entity, for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.

(cc) Insurance. The Company and each of the Subsidiaries carry, or are covered
by, insurance in such amounts and covering such risks as is adequate for the
conduct of their respective businesses and the value of their respective
properties and as is customary for companies engaged in similar businesses.

(dd) Employee Benefits. The Company and each Subsidiary is in compliance in all
material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations

 

- 14 -



--------------------------------------------------------------------------------

thereunder (“ERISA”); no “reportable event” (as defined in ERISA) has occurred
with respect to any “pension plan” (as defined in ERISA) for which the Company
and each Subsidiary would have any material liability; the Company and each
Subsidiary has not incurred and does not expect to incur material liability
under (i) Title IV of ERISA with respect to termination of, or withdrawal from,
any “pension plan” or (ii) Sections 412 or 4971 of the Internal Revenue Code of
1986, as amended, including the regulations and published interpretations
thereunder (the “Code”); and each “pension plan” for which the Company or any
Subsidiary would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, whether by action or by failure to act, which would cause the loss
of such qualification.

(ee) Employee Relations. (i) Neither the Company nor any of its Subsidiaries is
a party to any collective bargaining agreement or employs any member of a union.
The Company and its Subsidiaries believe that their relations with their
employees are good. No executive officer of the Company or any of its
Subsidiaries (as defined in Rule 501(f) of the 1933 Act) has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary. No executive officer of the Company or any of
its Subsidiaries is, or is now expected to be, in violation of any material term
of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters, except where such
violation would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

(ii) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(ff) Transactions with Affiliates. To the Company’s knowledge, there are no
affiliations or associations between any member of the FINRA and any of the
Company’s officers, directors or 5% or greater security holders, except as set
forth in the Registration Statement. There are no relationships or related-party
transactions involving the Company or any of the Subsidiaries or, to the
Company’s knowledge, any other person required to be described in the Prospectus
which have not been described as required.

(gg) Environmental Laws. Neither the Company nor any of the Subsidiaries is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “environmental laws”), owns or operates any real
property contaminated with any substance that is subject to environmental laws,
is liable for any off-site disposal or contamination pursuant to any
environmental laws, or is subject to any claim relating to any environmental
laws, which violation, contamination, liability or claim would,

 

- 15 -



--------------------------------------------------------------------------------

individually or in the aggregate, have a Material Adverse Effect; and the
Company is not aware of any pending investigation which would reasonably be
expected to lead to such a claim.

(hh) Listing; 1934 Act Registration. The Common Stock is listed for trading on
the Principal Market and the Conversion Shares and the Dividend Shares have been
approved for listing subject to notice of issuance on the Principal Market. The
Company is not aware of, and has taken no action designed to, or likely to have
the effect of, terminating the registration of the Common Stock under the 1934
Act or the quotation of the Common Stock, the Conversion Shares and the Dividend
Shares on the Principal Market, nor, has the Company received any notification
that the SEC or the Principal Market is contemplating terminating such
registration or quotation.

(ii) Contributions; Foreign Corrupt Practices. Neither the Company nor any of
the Subsidiaries has made any contribution or other payment to any official of,
or candidate for, any federal, state or foreign office in violation of any law
which violation is required to be disclosed in the Prospectus.

(jj) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would cause this offering of the Securities
to be integrated with the offering of the Securities contemplated by this
Agreement pursuant to the 1933 Act, the Rules and Regulations or the
interpretations thereof by the SEC. None of the Company, its Subsidiaries, any
of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to require approval of stockholders of the Company for purposes of
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would cause the offering of the Securities to be integrated with other offerings
for purposes of any such applicable stockholder approval provisions.

(kk) Brokerage Fees; Commissions. Except as described in the Registration
Statement and the Prospectus, neither the Company nor any of its Subsidiaries is
a party to any contract, agreement or understanding with any person that would
give rise to a valid claim against the Company or the Buyers for a brokerage
commission, finder’s fee or like payment in connection with the offering and
sale of the Securities.

(ll) Consents. Other than as described in Section 3(t) hereof, or as have been
previously obtained, filed or made, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court, governmental agency or any regulatory or self-regulatory agency or any
other Person in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents, including
issuance of the Securities, in each case in accordance with the terms hereof or
thereof. The Company is unaware of any facts or circumstances that might prevent
the Company from obtaining or effecting any of the registration, application or
filings pursuant to the preceding sentence.

 

- 16 -



--------------------------------------------------------------------------------

(mm) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company, (ii) to the Company’s knowledge, an “affiliate” of
the Company or any of its Subsidiaries (as defined in Rule 144 of the 1933 Act)
or (iii) to the Company’s knowledge, a “beneficial owner” of more than 10% of
the shares of Common Stock (as used in this Agreement, the term “affiliate”
shall have the meaning set forth in Rule 405 of the 1933 Act). The Company
further acknowledges that no Buyer is acting as a financial advisor or fiduciary
of the Company or any of its Subsidiaries (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby, and any advice given by a Buyer or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such Buyer’s purchase of
the Securities. The Company further represents to each Buyer that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.

(nn) Dilutive Effect. The Company acknowledges that its obligation to issue
Conversion Shares upon conversion of the Preferred Shares and the Dividend
Shares in accordance with this Agreement and the Certificate of Designations is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other stockholders of the Company.

(oo) Application of Takeover Protections; Rights Agreement. The Company and its
Board of Directors have taken all necessary action, if any, in order to exempt
the Company’s issuance of the Securities and each Buyer’s ownership of the
Securities from the provisions of any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Articles of Incorporation of
the Company or the laws of the state of its incorporation which is or could
become applicable to any Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company’s issuance of
Securities and each Buyer’s ownership of the Securities). Except as set forth on
Schedule 3(oo), the Company does not have any stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of the Company.

(pp) Subsidiary Rights. Except as set forth in the Registration Statement and
Prospectus, the Company or one of its Subsidiaries has the unrestricted right to
vote, and (subject to limitations imposed by applicable law) to receive
dividends and distributions on, all capital securities of its Subsidiaries as
owned by the Company or such Subsidiary.

(qq) Transfer Taxes. On the Closing Date, all stock transfer or other similar
taxes (other than income or similar taxes) which are required to be paid in
connection with the sale and transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

(rr) Acknowledgement Regarding Buyers’ Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, but subject to
the terms of the

 

- 17 -



--------------------------------------------------------------------------------

Certificate of Designations and Section 9(p) herein, it is understood and
acknowledged by the Company, (i) following the public disclosure of the
transactions contemplated by the Transaction Documents, in accordance with the
terms thereof, none of the Buyers have been asked by the Company or its
Subsidiaries to agree, nor has any Buyer agreed with the Company or its
Subsidiaries, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) that past
or future open market or other transactions by any Buyer, including, without
limitation, short sales or “derivative” transactions, before or after the
closing of the transactions contemplated by this Agreement or future private
placement transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) that any Buyer, and counter parties in
“derivative” transactions to which such Buyer is a party, directly or
indirectly, presently may have a “short” position in the Common Stock which was
established prior to such Buyer’s knowledge of the transactions contemplated by
the Transaction Documents, and (iv) that such Buyer shall not be deemed to have
any affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that
following the public disclosure of the transactions contemplated by the
Transaction Documents, but subject to the terms of the Certificate of
Designations and Section 9(p) herein, (a) one or more Buyers may engage in
hedging and/or trading activities at various times during the period that the
Securities are outstanding and (b) such hedging and/or trading activities (if
any) could reduce the value of the existing stockholders’ equity interests in
the Company at and after the time that the hedging and/or trading activities are
being conducted. The Company acknowledges that, except as prohibited by the
Certificate of Designations and Section 9(p) herein, such aforementioned hedging
and/or trading activities do not constitute a breach of this Agreement, the
Warrants or any of the documents executed in connection herewith.

(ss) U.S. Real Property Holding Corporation. The Company is not, has not ever
been, nor, while any Buyer holds any Securities, will not become, a U.S. real
property holding corporation within the meaning of Section 897 of the Code, and
the Company shall so certify upon any Buyer’s request.

(tt) Bank Holding Company. Neither the Company nor any of its Subsidiaries or
affiliates is, nor, while any Buyer holds any Securities, will become, subject
to the Bank Holding Company Act of 1956, as amended (the “BHCA”) and to
regulation by the Board of Governors of the Federal Reserve System (the “Federal
Reserve”). Neither the Company nor any of its Subsidiaries or affiliates owns or
controls, nor, while any Buyer holds any Securities, will own or control,
directly or indirectly, five percent or more of the outstanding shares of any
class of voting securities or twenty-five percent or more of the total equity of
a bank or any entity that is subject to the BHCA and to regulation by the
Federal Reserve. Neither the Company nor any of its Subsidiaries or affiliates
exercises, nor, while any Buyer holds any Securities, will exercise, a
controlling influence over the management or policies of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve.

(uu) Placement Agent’s Fees. The Company shall be responsible for the payment of
any placement agent’s fees, financial advisory fees, or broker’s commissions
(other than for persons engaged by any Buyer or its investment advisor) relating
to or arising out of the transactions contemplated hereby. The Company
acknowledges that it has engaged Roth Capital Partners LLC (the “Agent”) as
placement agent in connection with the sale of Securities. Other

 

- 18 -



--------------------------------------------------------------------------------

than the Agent, the Company has not engaged any placement agent or other agent
in connection with the sale of the Securities.

(vv) Lock-Up Agreements. The Company and each of the parties set forth on
Schedule 3(vv) hereto has executed and delivered to the Company a lock-up
agreement in the form attached hereto as Exhibit D (the “Lock-Up Agreements”).

(ww) W.E.T. Acquisition. With respect to the W.E.T. Acquisition:

(i) The representations and warranties of the Company set forth in each of the
W.E.T. Agreements were when made, and are and will be, as of the date hereof and
as of the Closing Date, true and correct and the Company has no reason to
believe that the respective representation and warranties of each of the Sellers
and of W.E.T. in the W.E.T. Agreements, were not, when made, and as of the date
hereof and as of the Closing Date, true and correct.

(ii) The Company’s Current Report on Form 8-K filed with the SEC on February 28,
2011, accurately describes the W.E.T. Acquisition and complies as to form in all
material respects to the requirements of the 1934 Act and applicable rules and
regulations of the SEC thereunder.

(iii) The tender offer materials provided or to be provided in connection with
the W.E.T. Acquisition, will be, when filed, true and correct and will comply as
to form in all material respects to applicable laws, regulations and the rules
of any securities exchange on which the W.E.T.’s securities are listed.

(iv) The Company has and will continue to use commercially reasonable efforts to
satisfy or to be caused to be satisfied the conditions precedent to the closing
of the W.E.T. Acquisition, including the tender offer contemplated by the W.E.T.
Agreements.

(xx) Solvency. After giving effect to the transactions contemplated by this
Agreement and the Bank Facility (as defined in the Certificate of Designations),
(i) the Company is solvent (i.e., its assets have a fair market value in excess
of the amount required to pay its probable liabilities on its existing debts as
they become absolute and matured) and (ii) the Company has the ability to pay
its debts from time to time incurred in connection therewith as such debts
mature.

4. COVENANTS.

(a) Reasonable Best Efforts. Each party shall use its reasonable best efforts to
timely satisfy each of the conditions to be satisfied by it as provided in
Sections 6 and 7 of this Agreement.

(b) Maintenance of Registration Statement. For so long as any of the Preferred
Shares and the Warrants remain outstanding, or the Warrants, the Warrant Shares,
the Conversion Shares or the Dividend Shares may be issuable under this
Agreement, the Warrants or the Certificate of Designations, as applicable, the
Company shall use its reasonable best efforts to maintain the effectiveness of
the Registration Statement for the issuance thereunder of the applicable
Registrable Securities (as defined below); provided that, if at any time while
the

 

- 19 -



--------------------------------------------------------------------------------

Preferred Shares or the Warrants are outstanding the Company shall be ineligible
to utilize Form S-3 (or any successor form) for the purpose of issuance of the
Registrable Securities, the Company shall use its reasonable best efforts to
promptly amend the Registration Statement on such other form as may be necessary
to maintain the effectiveness of the Registration Statement for this purpose.
For the purpose of this Agreement, “Registrable Securities” means (i) the
Conversion Shares, (ii) the Dividend Shares, (iii) the Warrant Shares issued or
issuable upon exercise of the Warrants, (iv) the Warrants and (v) any shares of
capital stock of the Company issued or issuable with respect to the Preferred
Shares, the Conversion Shares, the Warrants and/or the Warrant Shares as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event or otherwise, without regard to any limitations on conversion of the
Preferred Shares or the exercise of the Warrants.

(c) Prospectus Supplement and Blue Sky. In the manner required by law, the
Company shall have delivered to the Buyers, and as soon as practicable after the
Closing the Company shall file, the Prospectus Supplement with respect to the
Securities as required under and in conformity with the 1933 Act, including Rule
424(b) thereunder. If required, the Company, on or before the Closing Date,
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for or to qualify the Securities for sale to the
Buyers at the Closing pursuant to this Agreement under applicable securities or
“Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Buyers on or prior to the Closing Date. The Company shall make all
filings and reports relating to the offer and sale of the Securities required
under applicable securities or “Blue Sky” laws of the states of the United
States following the Closing Date.

(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities solely for deposit into escrow under the terms of the Escrow
Agreement and, if such proceeds are released under the terms of the Escrow
Agreement, the Company will then use the proceeds solely to either
(i) consummate the W.E.T. Acquisition and not for any other purpose, including
without limitation, (A) the repayment of any outstanding Indebtedness of the
Company or (B) the redemption or repurchase of any of its equity securities or
(ii) repurchase the Preferred Shares in accordance with Section 4(o).

(e) Listing. The Company shall secure the listing of all of the Conversion
Shares and the Dividend Shares promptly upon issuance of the Preferred Shares
and the Warrant Shares promptly upon issuance of the applicable Warrants, in
each case upon each securities exchange and automated quotation system, if any,
upon which the Common Stock is then listed, including the Principal Market
(subject to official notice of issuance) and shall use its reasonable best
efforts to maintain, in accordance with the Certificate of Designations and the
Warrants, such listing of all Conversion Shares, the Dividend Shares and the
Warrant Shares from time to time issuable under the terms of the Transaction
Documents. The Company shall use reasonable best efforts to maintain the
authorization for quotation of the Common Stock on the Principal Market or if
such authorization is not able to be maintained, on another Eligible Market (as
defined in the Warrants). The Company shall not take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(e).

 

- 20 -



--------------------------------------------------------------------------------

(f) Fees. The Company shall pay or reimburse Kingsbrook Opportunities Master
Fund LP (“Kingsbrook”), as applicable, for its fees and expenses pursuant to
that certain letter, dated as of the date hereof, between Kingsbrook and the
Company. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by any Buyer) relating to or arising out of the transactions
contemplated hereby. The Company shall pay, and hold each Buyer harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment

(g) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by any holder of Securities (an “Investor”) in
connection with a bona fide margin agreement or other loan or financing
arrangement that is secured by the Securities so long as such Investors sends
the Company prompt notice of such pledge and the material terms thereof. The
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and no Investor effecting a pledge of Securities shall
be required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document. The Company hereby agrees, subject to applicable securities laws, to
execute and deliver such documentation as a pledgee of the Securities may
reasonably request in connection with a pledge of the Securities to such pledgee
by an Investor.

(h) Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York City time, on the first Business Day following the execution of
this Agreement, the Company shall issue a press release and file a Current
Report on Form 8-K (x) including the audited consolidated financial statements
of W.E.T. for the fiscal year 2010 (if not previously disclosed) and
(y) describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the 1934 Act and attaching the material
Transaction Documents (including, without limitation, this Agreement (and all
schedules of this Agreement), the form of the Certificate of Designations, the
form of Warrants and the Lock-Up Agreements, the Subordination Agreement and the
Credit Agreement, dated March 30, 2011, by and among, among others, the Company
and Amerigon Europe, as borrowers and Bank of America, N.A. as administrative
agent, swing line lender and L/C issuer (the “Credit Agreement”), as exhibits to
such filing (including all attachments, the “8-K Filing”). As of immediately
following the filing of the 8-K Filing with the SEC, no Buyer shall be in
possession of any material, nonpublic information received from the Company or
any of its officers, directors, employees or agents, that is not disclosed in
the 8-K Filing or in prior filings with the SEC. The Company shall not, and
shall cause each of its officers, directors, employees and agents, not to,
provide any Buyer with any material, nonpublic information regarding the Company
from and after the filing of the 8-K Filing with the SEC without the express
written consent of such Buyer. In the event of a breach of any of the foregoing
covenants or any of the covenants contained in Section 4(h) by the Company, any
of its Subsidiaries, or any of its or their respective officers, directors,
employees and agents (as determined in the reasonable good faith judgment of
such Buyer), in addition to any other remedy provided herein or in the
Transaction Documents, such Buyer shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, non-public information without the prior approval by the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees or agents. No Buyer shall have any liability to the
Company, any of its Subsidiaries, or any of its

 

- 21 -



--------------------------------------------------------------------------------

or their respective officers, directors, employees, stockholders or agents for
any such disclosure. To the extent that the Company or any of its or their
respective officers, directors, employees, stockholders or agents deliver any
material, non-public information to a Buyer without such Buyer’s consent, the
Company hereby covenants and agrees that such Buyer shall not have any duty of
confidentiality with respect to, or a duty not to trade on the basis of, such
material, non-public information. Subject to the foregoing, neither the Company
nor any Buyer shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, that the
Company shall be entitled, without the prior approval of any Buyer, to make any
press release or other public disclosure with respect to such transactions
(i) in substantial conformity with the 8-K Filing and contemporaneously
therewith and (ii) as is required by applicable law, regulation or any Eligible
Market on which the Company’s securities are then listed or quoted (provided
that in the case of clause (i) each Buyer shall be consulted by the Company in
connection with any such press release or other public disclosure prior to its
release). Without the prior written consent of any applicable Buyer, neither the
Company nor any of its affiliates shall disclose the name of such Buyer in any
filing, announcement, release or otherwise other than disclosures made as a
result of filing this Agreement as an exhibit to the 8-K Filing.

(i) Additional Preferred Shares; Variable Securities. So long as any Buyer
beneficially owns any Preferred Shares, the Company will not issue any Preferred
Shares other than to the Buyers as contemplated hereby and the Company shall not
issue any other securities that would cause a breach or default under the
Certificate of Designations. For so long as any Preferred Shares remain
outstanding, the Company shall not issue any preferred stock that it is
permitted to issue under Section III.E.11 of the Certificate of Designations
unless the maturity date (or any other date requiring redemption, repayment or
any other payment, including, without limitation, dividends in respect of any
such preferred shares) of any such preferred stock is not on or before 91 days
after all the Preferred Shares are redeemed, repaid or otherwise retired in
full. For so long as any Preferred Shares or Warrants remain outstanding, the
Company shall not, in any manner, issue or sell any rights, warrants or options
to subscribe for or purchase Common Stock or directly or indirectly convertible
into or exchangeable or exercisable for Common Stock at a price which varies or
may vary with the market price of the Common Stock, including by way of one or
more reset(s) to any fixed price unless the conversion, exchange or exercise
price of any such security cannot be less than the then applicable Conversion
Price (as defined in the Certificate of Designations) with respect to the Common
Stock into which any Preferred Share is convertible or the then applicable
Exercise Price (as defined in the Warrants) with respect to the Common Stock
into which any Warrant is exercisable.

(j) Corporate Existence. For so long as any Buyer beneficially owns any
Preferred Shares or the Warrants, or there are Warrants that may be issuable
under this Agreement or under the Certificate of Designations, the Company shall
not be party to any Fundamental Transaction (as defined in the Warrants) unless
the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Certificate of Designations and the
Warrants.

(k) Reservation of Shares. So long as any Buyer owns any Securities, the Company
shall take all action necessary to at all times (I) prior to the time that the
Company obtains the Authorized Share Stockholder Approval, have authorized, and
reserved for the purpose of issuance, no less than 100% of the sum of the number
of shares of Common Stock issuable (i)

 

- 22 -



--------------------------------------------------------------------------------

upon complete conversion or amortization of the Preferred Shares then
outstanding at the then existing Conversion Price, and (ii) upon complete
exercise of the Warrants then outstanding at the then existing Exercise Price
(without taking into account any limitations on the conversion or amortization
of the Preferred Shares or exercise of the Warrants set forth in the Certificate
of Designations and Warrants, respectively) and (II) from and after the time
that the Company obtains the Authorized Share Stockholder Approval, have
authorized, and reserved for the purpose of issuance, no less than (i) 130% of
the number of shares of Common Stock issuable upon complete conversion or
amortization of the Preferred Shares and (ii) 100% of the number of shares
issuable upon complete exercise of the Warrants then outstanding (without taking
into account any limitations on the conversion of the Notes or exercise of the
Warrants set forth in the Certificate of Designations Notes and Warrants,
respectively) (the “Required Reserved Amount”). If at any time the number of
shares of Common Stock authorized and reserved for issuance is not sufficient to
meet the Required Reserved Amount, the Company will promptly take all corporate
action necessary to authorize and reserve a sufficient number of shares,
including, without limitation, calling a special meeting of stockholders to
authorize additional shares to meet the Company’s obligations under this
Section 4(k), in the case of an insufficient number of authorized shares, obtain
stockholder approval of an increase in such authorized number of shares, and
voting the management shares of the Company in favor of an increase in the
authorized shares of the Company to ensure that the number of authorized shares
is sufficient to meet the Required Reserved Amount.

(l) Additional Issuances of Securities.

(i) For purposes of this Section 4(l), the following definitions shall apply.

(1) “Approved Stock Plan” means any employee benefit plan which has been
approved by the Board of Directors, pursuant to which the Company’s securities
may be issued to any employee, officer or director for services provided to the
Company;

(2) “Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

(3) “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.

(4) “Excluded Securities” means any Common Stock issued or issuable: (i) in
connection with any Approved Stock Plan, (ii) upon conversion of the Preferred
Shares or exercise of the Warrants; provided, that neither the terms of the
Certificate of Designations nor the terms of the Warrants are amended, modified
or changed on or after the date hereof; and (iii) upon exercise of any Options
or Convertible Securities which are outstanding on the day immediately preceding
the date hereof, provided that the terms of such Options or Convertible
Securities are not amended, modified or changed on or after the date hereof.

 

- 23 -



--------------------------------------------------------------------------------

(5) “Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

(ii) From the date hereof until thirty (30) days after the release of the Escrow
Funds in accordance with the terms and conditions set forth in the Escrow
Agreement (the “Trigger Date”), the Company will not (A), directly or
indirectly, file any registration statement with the SEC and shall not file any
Prospectus Supplement with respect to any Subsequent Placement, (B) directly or
indirectly, offer, sell, grant any option to purchase, or otherwise dispose of
(or announce any offer, sale, grant or any option to purchase or other
disposition of) any of its or its Subsidiaries’ equity or equity equivalent
securities, including without limitation any debt, preferred stock or other
instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for shares of
Common Stock or Common Stock Equivalents (any such offer, sale, grant,
disposition or announcement being referred to as a “Subsequent Placement”) or
(C) be party to any solicitations, negotiations or discussions with regard to
the foregoing.

(iii) From the Closing Date until the second anniversary of the Closing Date the
Company will not, directly or indirectly, effect any Subsequent Placement unless
the Company shall have first complied with this Section 4(l)(iii).

(1) The Company shall deliver to each Buyer an irrevocable written notice
(the “Offer Notice”) of any proposed or intended issuance or sale or exchange
(the “Offer”) of the securities being offered (the “Offered Securities”) in a
Subsequent Placement, which Offer Notice shall (w) identify and describe the
Offered Securities, (x) describe the price and other terms upon which they are
to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, (y) identify the persons or entities
(if known) to which or with which the Offered Securities are to be offered,
issued, sold or exchanged and (z) offer to issue and sell to or exchange with
such Buyers at least 30% of the Offered Securities, allocated among such Buyers
(a) based on such Buyer’s pro rata portion of the Preferred Shares purchased
hereunder (the “Basic Amount”), and (b) with respect to each Buyer that elects
to purchase its Basic Amount, any additional portion of the Offered Securities
attributable to the Basic Amounts of other Buyers as such Buyer shall indicate
it will purchase or acquire should the other Buyers subscribe for less than
their Basic Amounts (the “Undersubscription Amount”), which process shall be
repeated until the Buyers shall have an opportunity to subscribe for any
remaining Undersubscription Amount.

(2) To accept an Offer, in whole or in part, such Buyer must deliver a written
notice to the Company prior to the end of the third (3rd) Business Day after
such Buyer’s receipt of the Offer Notice (the “Offer Period”), setting forth the
portion of such Buyer’s Basic Amount that such Buyer elects to purchase and, if
such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the “Notice of Acceptance”). If the Basic Amounts subscribed for by all
Buyers are less than the total of all of the Basic Amounts, then each Buyer who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the

 

- 24 -



--------------------------------------------------------------------------------

Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), each Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all Buyers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent its deems reasonably
necessary. Notwithstanding anything to the contrary contained herein, if the
Company desires to modify or amend the terms and conditions of the Offer prior
to the expiration of the Offer Period, the Company may deliver to Buyers a new
Offer Notice and the Offer Period shall expire on the fifth (5th) Business Day
after such Buyer’s receipt of such new Offer Notice.

(3) The Company shall have fifteen (15) Business Days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Buyers (the “Refused Securities”) pursuant to a definitive agreement (the
“Subsequent Placement Agreement”) but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring person or persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement, and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, which
shall be filed with the SEC on a Current Report on Form 8-K with such Subsequent
Placement Agreement and any documents contemplated therein filed as exhibits
thereto.

(4) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(l)(iii)(3) above), then each Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Buyer elected to purchase pursuant
to Section 4(l)(iii)(2) above multiplied by a fraction, (i) the numerator of
which shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to the Buyers pursuant to Section 4(l)(iii)(3) above prior to such
reduction) and (ii) the denominator of which shall be the original amount of the
Offered Securities. In the event that any Buyer so elects to reduce the number
or amount of Offered Securities specified in its Notice of Acceptance, the
Company may not issue, sell or exchange more than the reduced number or amount
of the Offered Securities unless and until such securities have again been
offered to the Buyers in accordance with Section 4(l)(iii)(1) above.

(5) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Buyers shall acquire from the Company, and the
Company shall issue to the Buyers, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to
Section 4(l)(iii)(3) above if the Buyers have so elected, upon the terms and
conditions specified in the Offer. Notwithstanding

 

- 25 -



--------------------------------------------------------------------------------

anything to the contrary contained in this Agreement, if the Company does not
consummate the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, within fifteen (15) Business Days of the expiration
of the Offer Period, the Company shall issue to the Buyers, the number or amount
of Offered Securities specified in the Notices of Acceptance, as reduced
pursuant to Section 4(l)(iii)(3) above if the Buyers have so elected, upon the
terms and conditions specified in the Offer. The purchase by the Buyers of any
Offered Securities is subject in all cases to the preparation, execution and
delivery by the Company and the Buyers of a purchase agreement relating to such
Offered Securities reasonably satisfactory in form and substance to the Buyers
and their respective counsel.

(6) Any Offered Securities not acquired by the Buyers or other persons in
accordance with Section 4(l)(iii)(3) above may not be issued, sold or exchanged
until they are again offered to the Buyers under the procedures specified in
this Agreement.

(7) The Company and the Buyers agree that if any Buyer elects to participate in
the Offer, neither the Subsequent Placement Agreement with respect to such Offer
nor any other transaction documents related thereto (collectively, the
“Subsequent Placement Documents”) shall include any term or provisions whereby
any Buyer shall be required to agree to any restrictions in trading as to any
securities of the Company owned by such Buyer prior to such Subsequent
Placement.

(8) Notwithstanding anything to the contrary in this Section 4(l) and unless
otherwise agreed to by the Buyers, the Company shall either confirm in writing
to the Buyers that the transaction with respect to the Subsequent Placement has
been abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case in such a manner such that the Buyers will not be in
possession of material non-public information, by the fifteenth (15th) Business
Day following delivery of the Offer Notice. If by the fifteenth (15th) Business
Day following delivery of the Offer Notice no public disclosure regarding a
transaction with respect to the Offered Securities has been made, and no notice
regarding the abandonment of such transaction has been received by the Buyers,
such transaction shall be deemed to have been abandoned and the Buyers shall not
be deemed to be in possession of any material, non-public information with
respect to the Company. Should the Company decide to pursue such transaction
with respect to the Offered Securities, the Company shall provide the Buyers
with another Offer Notice and each Buyer will again have the right of
participation set forth in this Section 4(l)(iii). The Company shall not be
permitted to deliver more than one such Offer Notice to the Buyers in any 60 day
period.

(9) Notwithstanding anything to the contrary in this Section 4(l), in case of
any Subsequent Placement that is a firm commitment, fully underwritten public
offering pursuant to an effective registration statement under the 1933 Act (a
“Public Offering”), the Company may deliver to each Buyer an Offer Notice
concurrently with the first delivery of a notice of Offer to any other offerees
in such Public Offering, in which case, such Buyer must deliver a written notice
to the Company prior to the “closing of the books” to accept such Offer, in
whole or in part. The Company or the lead underwriter for any such Public
Offering must inform each Buyer in writing at the time of

 

- 26 -



--------------------------------------------------------------------------------

delivery of the notice pursuant to the immediately preceding sentence of the
intended time for the “closing of the books” for such Public Offering. The
Company or the lead underwriter must update each Buyer in writing of any
acceleration or other change in the intended time for the “closing of the books”
for such Public Offering. For clarity, in the case of a Public Offering, none of
the provisions of this Section 4(l)(iii) shall apply except for
Section 4(l)(iii)(1) and this Section 4(l)(iii)(9).

(iv) The restrictions contained in subsections (ii) and (iii) of this
Section 4(l) shall not apply in connection with the issuance of any Excluded
Securities.

(m) Stockholder Approval. (i) The Company shall prepare and file with the SEC,
as promptly as practicable after the date hereof, but in no event later than
twenty (20) calendar days after the Closing Date, the Proxy Statement (as
defined below). The Company shall provide each stockholder entitled to vote at a
special or annual meeting of stockholders of the Company (the “Stockholder
Meeting”), which shall be called as promptly as practicable after the date
hereof, but in no event later than July 1, 2011 (the “Stockholder Meeting
Deadline”), a proxy statement (the “Proxy Statement”), in a form reasonably
acceptable to the Buyers after review by Schulte Roth & Zabel LLP at the expense
of the Company, soliciting each such stockholder’s affirmative vote at the
Stockholder Meeting for approval of resolutions (the “Resolutions”) providing
for (x) the issuance of all of the Securities as described in the Transaction
Documents in accordance with applicable law, the provisions of the Bylaws and
the rules and regulations of the Principal Market including Rule 5635(a) and
(d) of the NASDAQ Listing Rules (such affirmative approval being referred to
herein as the “Principal Market Stockholder Approval”) and (y) an increase in
the authorized shares of Common Stock of the Company to not less than
100,000,000 shares of Common Stock and any actions required to cause such
increase to occur (such affirmative approval being referred to herein as the
“Authorized Share Stockholder Approval”, and collectively with the Principal
Market Stockholder Approval, the “Company Stockholder Approval”), and the
Company shall solicit its stockholders’ approval of the Resolutions and cause
the Board of Directors to recommend to the stockholders that they approve the
Resolutions. In connection therewith, the Company shall, at its expense, hire
Georgeson Inc. or another proxy solicitation firm acceptable to Kingsbrook to
solicit the Authorized Share Stockholder Approval and the Principal Market
Stockholder Approval. The Company shall be obligated to seek to obtain the
Principal Market Stockholder Approval and the Authorized Share Stockholder
Approval by the Stockholder Meeting Deadline. If (i) the Principal Market
Stockholder Approval is not obtained at the Stockholder Meeting, the Company
shall cause an additional Stockholder Meeting to be held within six (6) months
of the initial Stockholder Meeting and each calendar quarter thereafter with
respect to the Resolutions relating to the Principal Market Stockholder Approval
until Principal Market Stockholder Approval is obtained and (ii) the Authorized
Share Stockholder Approval is not obtained at the Stockholder Meeting, the
Company shall cause an additional Stockholder Meeting to be held within six
(6) months of the initial Stockholder Meeting and each calendar quarter
thereafter with respect to the Resolutions relating to the Authorized Share
Stockholder Approval until the Authorized Share Stockholder Approval is
obtained; provided, that in each case, the Company shall not be required to
obtain either the Principal Market Stockholder Approval or the Authorized Share
Stockholder Approval if the W.E.T. Acquisition is not consummated.

 

- 27 -



--------------------------------------------------------------------------------

(n) Lock-Up. The Company shall not amend or waive any provision of any of the
Lock-Up Agreements except to extend the term of the lock-up period and shall
enforce the provisions of each Lock-Up Agreement in accordance with its terms.
If any officer or director that is a party to a Lock-Up Agreement breaches any
provision of a Lock-Up Agreement, the Company shall promptly use its best
efforts to seek specific performance of the terms of such Lock-Up Agreement.

(o) W.E.T. Acquisition; Issuance of the Warrants. (i) Without the consent of the
Buyers, the Company agrees not to make (and cause Amerigon Europe not to make)
any amendments to the W.E.T. Agreements such that the purchase price payable by
the Company and Amerigon Europe is more than 40 Euros per Share (as such term is
defined in the W.E.T. Agreements) or otherwise fundamentally amend the terms and
conditions as originally contemplated under the W.E.T. Agreements.

(ii) If the W.E.T. Acquisition is terminated or not consummated on or prior to
the W.E.T. Date such that the Escrow Funds are released to redeem the Preferred
Shares in accordance with the Certificate of Designations and the Escrow
Agreement, the Company shall promptly, but no later than two (2) Trading Days of
the W.E.T. Date, issue to each Buyer the Warrants to acquire up to that number
of Warrant Shares as is set forth opposite such Buyer’s name in column (4) on
the Schedule of Buyers. In connection therewith, to the extent that the net
proceeds to a Buyer upon return of the Escrow Funds in accordance with the
Certificate of Designations and the Escrow Agreement is less than the sum of
(1) 102.5% of the Stated Value (as defined in the Certificate of Designations)
of such Buyer’s Preferred Shares and (2) any accumulated but unpaid Dividends
(as defined in the Certificate of Designations) related thereto (such
difference, the “Deficit Amount”), the Company shall promptly, but no later than
two (2) Trading Days of the W.E.T. Date, pay to such Buyer by wire transfer of
immediately available funds, the Deficit Amount.

(iii) Issuance. As soon as practicable but no later than two (2) Trading Days of
the W.E.T. Date, at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue,
New York, New York 10022, the Company shall issue to each Buyer the Warrants,
duly executed on behalf of the Company and registered on the transfer books of
the Company in the name of such Buyer or its designee. Such Warrants and the
Warrant Shares issuable upon exercise of such Warrants shall be issued pursuant
to the Registration Statement.

(iv) W.E.T. Acquisition. Notwithstanding the foregoing, (1) without the prior
written consent of the Buyers, the Company agrees that it shall not, and shall
cause Amerigon Europe not to, deliver the Purchase Release Instructions (as
defined in the Escrow Agreement) unless the conditions set forth in Section 4.1
of the Escrow Agreement are satisfied, and (2) the Company agrees that it shall,
and shall cause Amerigon Europe to, promptly send (and in no event later than
the W.E.T. Date) the Non-Purchase Release Instructions upon the earliest to
occur of (x) the Takeover Offer (as defined in the Escrow Agreement) lapsing,
terminating or being withdrawn in accordance with its terms or (y) such time
that the transactions contemplated by the W.E.T. Agreements and the Takeover
Offer (as defined in the Escrow Agreement) cannot be, will not be or are not
consummated on or prior to the W.E.T. Date. Notwithstanding anything in this
Agreement to the contrary, the Company agrees that (1) it shall take all action
to cause the “settlement of the offer period”, the “settlement of the additional
offer period” and the “withdrawal of the takeover offer”, each as used in the
definition of “Escrow Termination Date” in the Escrow Agreement, to occur no
later than four weeks prior to the W.E.T. Date; and (2) the W.E.T. Date shall
not be later than July 1, 2011 unless the Buyers have agreed to extend the July
1, 2011 deadline to a later date.

 

- 28 -



--------------------------------------------------------------------------------

(p) Material Information; Notices. In the event the Company has made a good
faith determination that the matters relating to any notice required to be
provided to any Buyer pursuant to any Transaction Document (each a “Required
Notice”) constitutes material non-public information, the Company shall give
written notice (the “Material Event Notice”) to such Buyer, without disclosing
any material, nonpublic information, asking if such Buyer will consent to the
receipt of any material non-public information. Until the earlier to occur of
(x) the date on which such Buyer gives written notice to the Company authorizing
the delivery of such Required Notice to such Buyer (the “Material Event Notice
Acceptance”) or (y) the date on which the material non-public information which
is the subject of the Required Notice is publicly disclosed in a filing with the
SEC, the Company shall be relieved of any obligation imposed by this Agreement
or any other Transaction Document to deliver the Required Notice; provided that
the Company shall not be relieved of its obligation to deliver any subsequent or
other Required Notice pursuant to the terms of any Transaction Document.
Notwithstanding anything in any Transaction Document to the contrary, the
Company covenants and agrees that it shall not provide the Required Notice to
any Buyer until the earlier to occur of (x) such time as the Material Event
Notice Acceptance is received by the Company or (y) the material non-public
information which is the subject of the Required Notice has been disclosed in a
filing with the SEC.

(q) Closing Documents. On or prior to fourteen (14) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Buyer and Schulte Roth & Zabel LLP executed copies of the Transaction Documents
and other document required to be delivered to any party pursuant to Section 7
hereof.

5. REGISTER.

The Company shall maintain at its principal executive offices (or such other
office or agency of the Company as it may designate by notice to each holder of
Securities), a register for the Preferred Shares and the Warrants in which the
Company shall record the name and address of the Person in whose name the
Preferred Shares and the Warrants have been issued (including the name and
address of each transferee)), the number of Conversion Shares issuable upon
conversion of the Preferred Shares and the Warrant Shares issuable upon exercise
of the Warrants held by such Person. The Company shall keep the register open
and available at all times during business hours for inspection of any Buyer or
its legal representatives. The Company may deem and treat the registered holder
of the Preferred Shares and the Warrants as the absolute owner hereof for the
purpose of any exercise thereof or any distribution to the holder, and for all
other purposes, absent actual written notice to the contrary.

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Preferred Shares
to each Buyer at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing each Buyer with prior written
notice thereof:

(a) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

 

- 29 -



--------------------------------------------------------------------------------

(b) Such Buyer and each other Buyer shall have delivered to the Escrow Agent the
Purchase Price for the Preferred Shares being purchased by such Buyer at the
Closing by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Exchange Bank.

(c) The representations and warranties of such Buyer shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date
which shall be true and correct as of such specified date), and such Buyer shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Buyer at or prior to the Closing Date.

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

The obligation of each Buyer hereunder to purchase the Preferred Shares at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for each Buyer’s
sole benefit and may be waived by such Buyer at any time in its sole discretion
by providing the Company with prior written notice thereof:

(a) The Company shall have duly executed and delivered to such Buyer (i) each of
the Transaction Documents and (ii) a copy of irrevocable instructions to the
Company’s transfer agent to immediately issue to each Buyer the Preferred Shares
(allocated in such amounts as such Buyer shall request) being purchased by such
Buyer at the Closing pursuant to this Agreement.

(b) Such Buyer shall have received the opinion of Honigman, Miller, Schwartz and
Cohn LLP, the Company’s counsel, dated as of the Closing Date, in substantially
the form of Exhibit E attached hereto.

(c) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company and each of BSST LLC, ZT Plus, LLC
and Amerigon Europe GmbH in such entity’s jurisdiction of formation issued by
the Secretary of State (or comparable office) of such jurisdiction, as of a date
within ten (10) days of the Closing Date.

(d) The Company shall have delivered to such Buyer a good standing certificate
of the Company issued by the Secretary of State (or comparable office of each
jurisdiction in which the Company conducts business and is required to so
qualify), as of a date within ten (10) days of the Closing Date.

(e) The Company shall have delivered to such Buyer a certified copy of the
Articles of Incorporation as certified by the Secretary of State of the State of
Michigan (or a fax or pdf copy of such certificate) within ten (10) days of the
Closing Date.

(f) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(d) as adopted by the Board of Directors in
a form reasonably acceptable to such Buyer, (ii) the Articles of Incorporation
and (iii) the Bylaws, each as in effect at the Closing, in the form attached
hereto as Exhibit F.

 

- 30 -



--------------------------------------------------------------------------------

(g) The representations and warranties of the Company shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such specified date) and the Company shall
have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. Such
Buyer shall have received a certificate, executed by the Chief Executive Officer
of the Company, dated as of the Closing Date, to the foregoing effect in the
form attached hereto as Exhibit G.

(h) The Company shall have delivered to such Buyer a letter from the Company’s
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five days of the Closing Date.

(i) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market.

(j) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities.

(k) The Registration Statement shall be effective and available for the issuance
and sale of the Securities hereunder and the Company shall have delivered to
such Buyer the Prospectus and the Prospectus Supplement as required thereunder.

(l) Each of the Lock-Up Agreements shall be in full force and effect,
enforceable against each of the parties set forth in Exhibit D hereto in
accordance with their terms, and no default under any such Lock-Up Agreement
shall have occurred.

(m) No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

(n) There shall not have occurred any (i) changes in the economy or financial
markets generally in North America, Europe or Asia or changes that are the
result of acts of war or terrorism, (ii) changes that are the result of factors
generally affecting the industries in which the Company operates, (iii) a
decline in the price of the Common Stock on the Principal Market or any other
trading market that the Common Stock is traded on that, in each case, makes it
impracticable to complete the transactions contemplated under the Transaction
Documents or could result in a Material Adverse Effect.

(o) The Company shall have delivered to such Buyer such other documents relating
to the transactions contemplated by this Agreement as such Buyer or its counsel
may reasonably request.

 

- 31 -



--------------------------------------------------------------------------------

8. TERMINATION. In the event that the Closing shall not have occurred with
respect to a Buyer on or before three (3) Business Days from the date hereof due
to the Company’s or such Buyer’s failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party.

9. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by delivering via registered mail
a copy thereof to such party at the address for such notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited

 

- 32 -



--------------------------------------------------------------------------------

nature, invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s).

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. No provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and the
holders that are not affiliates of the Company holding at least 66% of the
aggregate number of Registrable Securities issued and issuable hereunder to
holders that are not affiliates of the Company, and any amendment to this
Agreement made in conformity with the provisions of this Section 9(e) shall be
binding upon the Buyers and holders of Securities as applicable. No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought. No such amendment shall be effective to the
extent that it applies to less than all of the holders of the applicable
Securities then outstanding. No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration also is offered to
all of the parties to the Transaction Documents, holders of Preferred Shares and
holders of Warrants (only if such Warrants have been issued). The Company has
not, directly or indirectly, made any agreements with any Buyers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, the Company confirms that, except as set forth in this Agreement, no
Buyer has made any commitment or promise or has any other obligation to provide
any financing to the Company or otherwise.

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement and the other
Transaction Documents must be in writing and will be deemed to have been
delivered: (i) upon receipt, when delivered personally; (ii) solely for purpose
of delivery of the Exercise Notice (as defined in the Warrant) under
Section 1(a) of the Warrant and delivery of the Conversion Notice (as defined in
the Certificate of Designations) under Section III.E.2(d)(i) of the Certificate
of Designations, upon receipt, when sent by facsimile or e-mail (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); provided, that such facsimile or e-mail is
followed by delivery by overnight courier service in accordance with subclause
(iii) hereof; or (iii) one Business Day after deposit with an overnight courier
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:

 

- 33 -



--------------------------------------------------------------------------------

If to the Company:

Amerigon Incorporated

21680 Haggerty Road, Ste. 101

Northville, Michigan 48167

Telephone: (248) 504-0500

E-mail: seriescnotices@amerigon.com

Facsimile: (248) 348-9735

Attention: Daniel R. Coker

with a copy (for informational purposes only) to:

Honigman, Miller, Schwartz and Cohn LLP

660 Woodward Avenue

2290 First National Building

Detroit, Michigan 48226

Telephone: (313) 465-7000

E-mail: kphillips@honigman.com

Facsimile: (313) 465-7659

Attention: Kenneth J. Phillips, Esq.

If to the Transfer Agent:

Computershare Trust Company, N.A

250 Royall Street

Canton, Massachusetts 02021

Telephone: (800) 962-4284

E-mail: essential.registry@computershare.com

Facsimile: (312) 601-2312

If to a Buyer, to its address, e-mail address and facsimile number set forth on
the Schedule of Buyers, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers,

with a copy (for informational purposes only) to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone:(212) 756-2000

E-mail: eleazer.klein@srz.com

Facsimile:(212) 593-5955

Attention: Eleazer N. Klein, Esq.

or to such other address and/or facsimile number and e-mail address and/or to
the attention of such other Person as the recipient party has specified by
written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the

 

- 34 -



--------------------------------------------------------------------------------

recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission, (C) electronically generated by the sender’s e-mail
server containing the time, date and recipient e-mail address or (D) provided by
an overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Warrants. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the holders of at least a majority of the aggregate number of
Registrable Securities issued and issuable hereunder, including by way of a
Fundamental Transaction (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Certificate of
Designations and the Warrants (only if the Warrants have been issued)). A Buyer
may assign some or all of its rights hereunder without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing. Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as are
reasonably necessary in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) Indemnification. (i) In consideration of each Buyer’s execution and delivery
of the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”),
as incurred, from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or

 

- 35 -



--------------------------------------------------------------------------------

arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party that is not an affiliate of
such Indemnitee (including for these purposes a derivative action brought on
behalf of the Company but specifically not including any cause of action, suit
or claim brought or made against such Indemnitee solely as a result of a Buyer’s
breach of any representations in this Agreement) and arising out of or resulting
from (i) the execution, delivery, performance or enforcement of the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (ii) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Securities,
(iii) any disclosure made by such Buyer pursuant to Section 4(h) or 4(p) or
(iv) the status of such Buyer or holder of the Securities as an investor in the
Company pursuant to the transactions contemplated by the Transaction Documents.
To the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law.

(ii) Promptly after receipt by an Indemnitee under this Section 9(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim for indemnification in respect thereof is to be made against any
indemnifying party under this Section 9(k), deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnitee; provided, however, that an Indemnitee
shall have the right to retain its own counsel with the fees and expenses of not
more than one counsel for such Indemnitee to be paid by the indemnifying party,
if, in the reasonable opinion of the Indemnitee, the representation by such
counsel of the Indemnitee and the indemnifying party would be inappropriate due
to actual or potential differing interests between such Indemnitee and any other
party represented by such counsel in such proceeding. Legal counsel referred to
in the immediately preceding sentence shall be selected by the Investors holding
at least a majority of the Registrable Securities. The Indemnitee shall
cooperate fully with the indemnifying party in connection with any negotiation
or defense of any such action or Indemnified Liabilities by the indemnifying
party and shall furnish to the indemnifying party all information reasonably
available to the Indemnitee that relates to such action or Indemnified
Liabilities. The indemnifying party shall keep the Indemnitee fully apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. No indemnifying party shall, without the prior
written consent of the Indemnitee, consent to entry of any judgment or enter
into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liabilities or litigation. Following indemnification as provided for hereunder,
the indemnifying party shall be subrogated to all rights of the Indemnitee with
respect to all third

 

- 36 -



--------------------------------------------------------------------------------

parties, firms or corporations relating to the matter for which indemnification
has been made. The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action shall not
relieve such indemnifying party of any liability to the Indemnitee under this
Section 9(k), except to the extent that the indemnifying party is materially and
adversely prejudiced in its ability to defend such action.

(iii) The indemnification required by this Section 9(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

(iv) The indemnity agreements contained herein shall be in addition to (x) any
cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (y) any liabilities the indemnifying party may be subject
to pursuant to the law.

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights; provided, however, that such Buyer
shall be required to return any shares of Common Stock subject to any such
rescinded exercise notice concurrently with the return to such Buyer of the
aggregate exercise price paid to the Company for such shares and the restoration
of such Buyer’s right to acquire such shares pursuant to the Transaction
Documents.

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated,

 

- 37 -



--------------------------------------------------------------------------------

declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.

(p) Trading Restrictions. For so long as any Buyer owns any Preferred Shares,
during any Company Conversion Measuring Period, such Buyer shall not (x) sell at
a price per share of Common Stock below the Conversion Price as of the Closing
Date (as adjusted for any stock split, stock dividend, recapitalization or
otherwise) a number of shares of Common Stock that is in excess of (i) the
number of Pre-Installment Conversion Shares (as defined in the Certificate of
Designations) delivered to such Buyer with respect to the related Installment
Date for such Company Conversion Measuring Period and (ii) on any Trading Day
during such Company Conversion Measuring Period, 15% of the aggregate dollar
trading volume (as reported on Bloomberg) of the Common Stock on the Principal
Market for such Trading Day; or (y) maintain a Net Short Position. For purposes
of this Section 9(p), a “Net Short Position” by a person means a position
whereby such person has executed one or more sales of Common Stock that is
marked or required to be marked as a short sale and that is executed at a time
when such Buyer has no equivalent offsetting long position in the Common Stock
or contract for the foregoing. For purposes of determining whether a Buyer has
an equivalent offsetting long position in the Common Stock, all Common Stock
(i) that is owned by such Buyer or (ii) that would be issuable upon exercise in
full of all Securities and any other Common Stock Equivalents then held by such
Buyer (assuming that such Securities or Common Stock Equivalents were then fully
convertible or exercisable, notwithstanding any provisions to the contrary, and
giving effect to any exercise price adjustments that would take effect given
only the passage of time) shall be deemed to be held long by such Buyer.

(q) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges, and each Buyer confirms,
that the Buyers do not so constitute, a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Buyers are
in any way acting in concert or as a group, and the Company will not assert any
such claim with respect to such obligations or the transactions contemplated by
the Transaction Documents and the Company acknowledges, and each Buyer confirms,
that the Buyers are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. The
Company acknowledges and each Buyer confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors. Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose.

[Signature Page Follows]

 

- 38 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

COMPANY:

 

AMERIGON INCORPORATED

By:   /s/  Daniel R. Coker   Name: Daniel R. Coker   Title:   President and
Chief Executive Officer

[Signature Page to Securities

Purchase Agreement]

 

- 39 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

¨ Check here if the undersigned elects 9.99% as its Maximum Percentage (as such
term is defined in the Warrants and the Certificate of Designations) on the
Closing Date under the Warrants and the Certificate of Designations.

 

- 40 -



--------------------------------------------------------------------------------

EXHIBITS*

Exhibit A    Form of Certificate of Designations Exhibit B    Form of Warrant
Exhibit C    Form of Escrow Agreement Exhibit D    Form of Lock-Up Agreement
Exhibit E    Form of Opinion of Company’s Counsel Exhibit F    Form of
Secretary’s Certificate Exhibit G    Form of Officer’s Certificate

SCHEDULES

Schedule I    List of General Use Free Writing Prospectus Schedule 3(c)   
Significant Subsidiaries Schedule 3(p)    Unresolved Tax Issues Schedule 3(oo)
   Stockholders Rights Plan Schedule 3(vv)    Lock-Up Agreement Parties

 

* The Registrant hereby agrees to furnish supplementally a copy of any omitted
exhibit to the Commission upon request.

 



--------------------------------------------------------------------------------

SCHEDULE 1

List of General Use Free Writing Prospectus

 

  •  

None.

SCHEDULE 3(c)

Significant Subsidiaries

 

  •  

BSST LLC, a Delaware limited liability company.

  •  

ZT Plus, LLC, a Delaware limited liability company.

  •  

Amerigon Europe, GmbH, a German limited liability company.

SCHEDULE 3(p)

Unresolved Tax Issues

 

  •  

None.

SCHEDULE 3(oo)

Stockholders Rights Plan

 

  •  

Rights Agreement, dated as of January 26, 2009, between Amerigon and
Computershare Trust Company, N.A., as amended by Amendment No. 1 to Rights
Agreement, dated March 29, 2011, by and between Amerigon Incorporated and
Computershare Trust Company, N.A.

SCHEDULE 3(v)

Lock-Up Agreement Parties

 

  •  

Francois J. Castaing

  •  

John M. Devine

  •  

Maurice E.P. Gunderson

  •  

Oscar B. Marx, III

  •  

James J. Paulsen

  •  

Daniel R. Coker

  •  

Lon E. Bell

  •  

James L. Mertes

  •  

Daniel J. Pace

  •  

Barry G. Steele

  •  

Stephen C. Davis